                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

STEVEN LEE HALL,
ADC #130281                                                                 PLAINTIFF

V.                         CASE NO. 4:19-CV-160-JM-BD

BOYETTE, et al.                                                          DEFENDANTS

                                        ORDER

       A summons issued for Defendant Heather Luker was returned to the Court

unexecuted. (Docket entry #22) Counsel for the Medical Defendants, however, has

provided the last-known address for Defendant Luker, under seal. (Id.)

       The Clerk of Court is directed to prepare a new summons for Defendant Luker;

and the United States Marshal is directed to serve this Defendant with a summons and a

copy of the complaint and the amended complaint (#1, #8), without prepayment of fees

and costs or security, at the address provided under seal. Importantly, Defendant Luker’s

private mailing address must be redacted from the return of service any other public

portion of the record.

       IT IS SO ORDERED, this 17th day of June, 2019.



                                        ____________________________________
                                         UNITED STATES MAGISTRATE JUDGE
